                                                       UNITED STATES DISTRICT COURT
                                                      NORTHERN DISTRICT OF FLORIDA

                                                                             MEMORANDUM




UNITED STATES OF AMERICA
                                                           Case No. 3:21mj85-EMT
-vs-

ANDREW WILLIAM GRISWOLD


DATE:            3/5/2021

                 Your Case No. 1:21mj267
TO               United States District Court
                 333 Constitution Avenue N.W. Room 1225
                 Washington D.C. 20001


FROM:           Sylvia Williams, United States District Court
                Courtroom Deputy for
                Roger Vinson, Senior United States District Judge
                Elizabeth M. Timothy, Chief United States Magistrate Judge
                United States Courthouse
                One North Palafox Street
                Pensacola, Florida 32502

SUBJECT:        Rule 5 Proceedings

       The above-styled case originated in your division. Enclosed please find copies of
documents regarding proceedings held in the Northern District of Florida in Pensacola, Florida
wherein the following action was taken:

INITIAL APPEARANCE: 3/5/2021
DETENTION: Initial Appearance

Enclosures
